Maximilian Moss, S.
Petitioner seeks this court’s consent for leave to transfer an action commenced by respondent, Joseph Castellaneta, in the Supreme Court, Kings County, in which a corporation, several individuals and the administrator of decedent’s estate have been joined as defendants. The alleged cause of action consists of a claim based upon two promissory notes made by the corporation, each of which was indorsed by decedent in Ms lifetime, together with three other individuals as parties.
The recovery of a judgment against the legal representative of a decedent’s estate does not entitle the debt to a preference in payment over others of the same class (Matter of Nelson, 63 Misc. 627, 630; Matter of Bernard, 177 Misc. 712; Matter of Phillips, 169 Misc. 86; Surrogate’s Ct. Act, § 212, subd. 4). In addition, it appears therefrom that this court could not award to the plaintiff the complete r'elief to which he might be entitled. The application is therefore denied. Settle order on notice.